DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first angle [51 from Fig. 3] relative to the rotational axis;	 (4) wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming the second angle [52 from Fig. 3] relative to the rotational axis, with the second angle being less than the first angle.  These claims are indefinite as the first angle of claim 3 [for 100 in Fig. 4] and second angle of claim 4 [for 200 in Fig. 5] specified in claim 1 are clearly unrelated to the first and second angles in claims 3, 4, and illustrated in Fig. 3.  Accordingly, claims 3, 4 are unclear as to whether applicant is intending to further reference the angles of claim 1 OR to refer to the angles of the elbow shape in Fig. 3.  Lastly, should applicant desire to cover different angles from claim 1, it is recommended that the numbering of the angles of claims 3, 4 be changed (e.g. third angle, fourth angle) to provide more differentiation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (2016/0304196) in view of Papamoschou (8997454) and Moore et al (2015/0345395).  Alber teaches An aircraft engine assembly comprising: an engine having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the 11. An aircraft engine assembly comprising: an engine 40 having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the power from the turbine engine drives propeller 41 through driveshaft 43 and gearbox 42] with an exhaust port; a propeller 41 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 45 having an inlet fluidly coupled to the exhaust port and an exhaust outlet; and a door 50 disposed in the exhaust stub 450, wherein the door 50 is transitionable between a closed position [solid lines] during flight in which exhaust gases are directed away from the engine in a first direction forming a first angle [exiting 450, 50] with the rotational axis;  and an open position [dashed lines] during engine operation [not explicitly idle] in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle [exiting 450, 50] with the rotational axis; wherein the door forms part 50 of the exhaust outlet;Alber et al teach the door is operable in an open position [dashed lines] during engine operation in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle [exiting 450, 50] with the idle, as the engine condition in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis, as the door open position directing the exhaust gas in the second direction would enhance noise reduction of the engine / aircraft, as taught by Papamoschou and the ground engine idle condition requires noise attenuation, as taught by Moore et al. 
Claims 1-6, 8-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (2016/0304196) in view of Papamoschou (8997454) and Moore et al (2015/0345395), as applied above, and further in view of in view of WO 2008/113088 and optionally in view of Webster (2014/0145008).  Alber teaches the claimed invention including a door 50 forming part of an outer wall of the exhaust stub 450 spaced away from the tip [to an analogous extent as applicant’s] and facing the propeller [note in Fig. .   
Claims 1-6, 8-14, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubreuil (2018/0073429) in view of Nightingale (4,732,324) and Papamoschou (8997454) and Moore et al (2015/0345395) and optionally in view of Webster (2014/0145008).  Dubreuil teaches An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port of 21; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; and an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port [of 21] and an exhaust outlet having an outwardly turned tip 31a;  wherein the exhaust stub 15, 31a defines a centerline and an inboard portion of the outwardly turned tip defines a concave surface and an outboard portion of the outwardly turned tip defines a convex surface when viewed in a plane containing the centerline;  wherein the exhaust stub comprises a first portion fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming a second angle relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion fluidly coupling the first and second portions, and wherein the outwardly turned tip is provided on the second portion; wherein the outwardly turned tip, when viewed along the rotational axis, lies within a circumferential boundary formed by a full rotation of a tip of the propeller 16; 	An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port [of 21]; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port  
wherein the exhaust stub comprises a first portion 36 fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming a second angle 42 relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion fluidly coupling the first and second portions, and wherein the outwardly turned tip 42 is provided on the second portion;   wherein the door 38 is biased open by a biasing force “A” provided by a flow of gas through the exhaust stub [see col. 3, lines 39+];
    	Nightingale teaches the door serves to vary the area of the exhaust nozzles to optimize the thrust produced by the engine [see col. 4, lines 7-11].  It would have been obvious to one of ordinary skill in the art to employ a door spaced away from the tip, as taught by Nightingale in the system of Dubreuil, in order to vary the area of the exhaust nozzles to optimize the thrust produced by the engine.  Upon combination, the door(s) of Nightingale, would be added to the exhaust stub of Dubreuil in an orientation facing the propeller 16 to be in a position analogous to that of Nightingale.  It would appear the open position [dashed lines] of the door could be positioned with the engine operation at engine idle but idle is not explicitly set forth.  To further address this point, Papamoschou teaches a vane 230 [Fig. 5], which is used to redirect the exhaust gases to sideward, which is analogous to that done by exhaust door of Nightingale and that the redirecting the exhaust gas in the second direction of Papamoschou is used to redirect the exhaust flow to provide for desired noise reduction [see col. 4, lines 61-col. 5, line 6] away from idle, as the engine condition in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis, as the door open position directing the exhaust gas in the second direction would enhance noise reduction of the engine / aircraft, as taught by Papamoschou and the ground engine idle condition requires noise attenuation, as taught by Moore et al. 

	Furthermore, Webster teaches in the exhaust flow of a turbine engine, to bias a door 256 by a biasing force provided by a flow of gas through the exhaust, see Fig. 4 to the open position, see paragraph 0041.     The biasing force is set so the door is closed during flight [see paragraph 0050];	 wherein the biasing force is greater during idle such that the door is open during idle [when the engine is started, and goes through idle when on the ground, noting it is inherent all engines go through idle after startup, the door is biased open, see paragraph 0048-0050].  Webster also teaches the doors 384, 386 of Fig. 7a may be biased to the closed position [see paragraph 0058] and thus teaches the equivalence of biasing the doors to either the open [paragraph 0048-0050] vs the closed position [paragraph 0058].    	As for wherein the biasing force is less than a force exerted on the door by .
Response to Arguments
Applicant's arguments filed 9/08/2021 have been fully considered but they are not persuasive.  Applicant’s arguments argue the new limitations added by amendment.  These have been addressed by the Papamoschou (8997454) and Moore et al (2015/0345395) references as to why the existing doors of the prior art would be in the open position during engine idle.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 11, 2022